Name: 2005/570/: Council Decision of 24 June 2005 appointing two German members and two German alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2005-07-23; 2008-12-31

 23.7.2005 EN Official Journal of the European Union L 193/29 COUNCIL DECISION of 24 June 2005 appointing two German members and two German alternate members of the Committee of the Regions (2005/570/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the German Government, Whereas: (1) On 22 January 2002 the Council adopted Decision 2002/60/EC (1) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2002 to 25 January 2006. (2) Two members seats on the Committee of the Regions have become vacant following expiry of the mandates of Mr Stanislaw TILLICH and Ms Ulrike RODUST and two alternate members seats on the Committee of the Regions have become vacant following expiry of the mandates of Mr Volker SCHIMPFF and Ms Heide SIMONIS, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the term of office still to run, namely until 25 January 2006: (a) as members: Mr Uwe DÃ RING Minister fÃ ¼r Justiz, Arbeit und Europa des Landes Schleswig-Holstein to replace Ms Ulrike RODUST; Mr Hermann WINKLER SÃ ¤chsischer Staatsminister und Chef der Staatskanzlei, Mitglied des SÃ ¤chsischen Landtages to replace Mr Stanislaw TILLICH; (b) as alternate members: Mr Peter Harry CARSTENSEN MinisterprÃ ¤sident des Landes Schleswig-Holstein to replace Ms Heide SIMONIS; Mr Georg MILBRADT MinisterprÃ ¤sident des Freistaates Sachsen, Mitglied des SÃ ¤chsischen Landtages to replace Mr Volker SCHIMPFF. Article 2 This Decision shall be published in the Official Journal of the European Union. It shall take effect on the day of its adoption. Done at Luxembourg, 24 June 2005. For the Council The President L. LUX (1) OJ L 24, 26.1.2002, p. 38.